Per Curiam.

The plaintiffs moved for examination on the subjects appearing in paragraphs numbered 1 through 8 of their notice, of motion. The motion was granted as to paragraphs 1 and 2 and denied on the ground of irrelevancy as to the remaining six paragraphs. On this appeal the plaintiffs have abandoned 8. The defendant is a lawyer who represented both buyer and seller in a real estate transaction. He is sued for misrepresentation. The plaintiffs were the buyers. In view of the defendant’s unusual fiduciary relationship we think a more liberal view should have been taken. Order modified by granting examination also as to paragraphs 3, 4, 5, 6 and 7 and, as so modified, affirmed, with $20 costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.